 

 
Exhibit 10.12
 
ASSIGNMENT AND ASSUMPTION AGREEMENT
 


THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Agreement”) is made as of the
29th day of February, 2008, by and among (a) TRACKPOWER, INC., a Wyoming
corporation, (the “Assignor”), (b) SOUTHERN TIER ACQUISITION II LLC
(“Southern”), a New York limited liability company, and (c) ONEIDA ENTERTAINMENT
LLC (“Oneida”), a Delaware limited liability company (Southern and Oneida
collectively referred to herein as the “Assignee”), pursuant to an Agreement to
Transfer Membership Interest, dated as of February 29, 2008, by and between the
Assignor and the Assignee (the "Contract").




WITNESSETH:




WHEREAS, as of the date hereof, Assignor is the owner and holder of 24,532.82
Units, which represents 4.94% of the Membership Interests in the Company; and


WHEREAS, pursuant to the terms of the Contract, Assignor has agreed to sell and
assign to Assignee, and Assignee has agreed to purchase from Assignor, all of
Assignor’s right, title and interest to all of its Membership Interests in the
Company (the “Interest”), all rights held by Assignor under or in respect of the
Operating Agreement that relate to the Interest (the “Assigned Rights”), and
Assignor’s Consulting Fees (as defined in the Contract), all effective as of the
date hereof (the "Effective Date");


NOW, THEREFORE, for valuable consideration in hand paid, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:


1.           Assignment.   Assignor hereby assigns, conveys, transfers and sets
over unto Assignee all right, title and interest of Assignor in and to the
Interest, Assigned Rights and Consulting Fees, effective as of the Effective
Date.  The Interest (and the corresponding Assigned Rights and Consulting Fees)
shall be assigned to the Assignee as follows: (a) 50% of the Interest (and the
corresponding Assigned Rights and Consulting Fees) to be assigned to Southern;
and (b) 50% of the Interest (and the corresponding Assigned Rights and
Consulting Fees) to be assigned to Oneida.


2.           Acceptance and Assumption.  Each of Oneida and Southern, solely on
behalf of itself and not on a joint and several basis, hereby accepts such
assignment and agrees with Assignor that, effective as of the Effective Date,
such Assignee will (x) assume and pay all liabilities and obligations arising
from the ownership of its portion of the Interest that arise on or after the
Effective Date and (y) perform all of the terms, covenants and conditions to be
performed under the Operating Agreement with respect to its portion of the
Interest that arise on or after the Effective Date (collectively, the “Assumed
Obligations”).  Notwithstanding the preceding sentence, except for the Assumed
Obligations, Assignee is not, directly or indirectly, assuming, and shall not in
any way be

 
 

--------------------------------------------------------------------------------

 

or become responsible for, any liabilities of Assignor arising under or relating
to the Operating Agreement which arise, directly or indirectly, out of (i)
events occurring prior to the Effective Date, whether or not such liabilities
are known or unknown as of the
Effective Date, (ii) Assignor's transfer of the Interest, the Assigned Rights
and the Consulting Fees to Assignee, (iii) the inaccuracy of any representation
or the breach of any covenant or agreement made by Assignor in the Contract or
in the Operating Agreement, or (iv) any tax liabilities of Assignor, including
liability for taxes attributable to income or losses allocated to Assignor on or
in respect of any of the Interest.


3.           Adjustments to Units and Percentages.  Upon the execution of this
Agreement and after giving effect to the application of the purchase price for
the Transferred Property as contemplated by Section 3 of the Contract, the Units
and Percentages set forth in Exhibit 3.1 of the Operating Agreement shall be as
follows:


(i)
Southern – Units 217,544.91 – Adjusted Percentage 43.80%
(ii)
Oneida – Units 279,162.30 – Adjusted Percentage 56.20%



4.           Acknowledgments.  Assignor hereby agrees and acknowledges that as
of the date hereof, Assignor retains no interest in or entitlement to any rights
under the Operating Agreement, including but not limited to any rights in or
entitlements to (i) allocations of profits and losses under Article 8, and (ii)
distributions under Article 9.


5.           Further Assurances.   The parties hereto covenant and agree that
they will execute, deliver and acknowledge from time to time at the reasonable
request of the other, and without further consideration, all such further
instruments of assignment or assumption of rights and/or obligations as may be
required in order to give effect to the transactions described herein.


6.           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties hereto and each of their respective
successors and permitted assigns; provided, that neither this Agreement nor any
of the rights, interests or obligations under this Agreement shall be assigned
by any party hereto without the prior written consent of the other parties
hereto.  None of the provisions of this Agreement shall be for the benefit of or
enforceable by any other person.


7.           Counterparts.  This Agreement may be executed in any number of
counterparts (including by facsimile), and each such counterpart will for all
purposes be deemed an original, and all such counterparts shall constitute one
and the same instrument.  The individuals signing this Agreement on behalf of
the parties hereto represent and warrant that they are duly authorized to do so.

 
 

--------------------------------------------------------------------------------

 





8.           Governing Law.   This Agreement shall be construed in accordance
with and governed by the internal laws of the State of New York (including for
such purpose Sections 5-1401 and 5-1402 of the General Obligations Law of the
State of New York).


9.           Contract Controlling. This Agreement is made, executed and
delivered pursuant to the Contract, and is subject to all of the terms,
provisions and conditions thereof.  To the extent of any conflict between the
terms of the Contract and this Agreement, the Contract shall be
controlling.  The Assignor and the Assignee expressly acknowledge and agree that
the rights and remedies of either party under the Contract shall not be deemed
to be enlarged, modified or altered in any way by such execution and acceptance
of this Agreement.


[signatures on following page]

 
 

--------------------------------------------------------------------------------

 





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by duly authorized officers or other persons, as of the date first above
written.




ASSIGNOR:


TRACKPOWER, INC.




By:            ___________________________________
Name:John G. Simmonds
Title:Chairman


ASSIGNEE:


SOUTHERN TIER ACQUISITION II LLC




By:            __________________________________
Name:Jeffrey Gural
Title: Manager


ONEIDA ENTERTAINMENT LLC




By:            __________________________________
Name:
 
 
 

 